Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (8569628) in view of Araya et al. (2009/0000518).
 	Abe et al. discloses a cable comprising at least one elongated electrically conductive element and at least one layer (enamel-baked layer, col. 2, line 5) surrounding the elongated conductive element; and at least one polymer layer surrounding the layer (col. 2, lines 4-6, extrusion-coated resin layer), wherein the at least one layer is in direct physical contact with said conductive element, and wherein the at least one layer is a liquid composition which is solidified (insulated wire…constructed such that a single layer or a plurality of layers of insulation film made by applying and baking an insulation film paint on a conductor, col. 1, lines 19-23; or col. 2, lines 4-6, insulated wire…having at least one enamel-baked layer…and at least one extrusion-coated resin layer ) (re claims 1-2).  
 	Abe et al. does not disclose the at least one layer being a fire-resistant layer and the liquid composition of the at least one layer being an inorganic composition comprising at least one transition metal oxide, at least one aluminosilicate, and at least one solvent (re claim 1).  
 	Araya et al. discloses a liquid inorganic composition used for coating.  Araya et al. discloses the composition comprising at least one transition metal oxide which is zirconium oxide ([0046]), at least one aluminosilicate ([0011]), and at least one solvent which is water ([0014]), wherein at least 10% by weight  (wt%) of the at least one transition metal oxide ([0047]), 2 wt% of the at least one aluminosilicate ([0011]), and at least 10 wt% of the at least one solvent ([0014]) respectively relative to the total weight of the composition (re claims 1 and 5-9).
 	It would have been obvious to one skilled in the art to use the liquid inorganic composition as taught by Araya et al. for the liquid composition of Abe et al. to provide the cable with flame retardancy (Araya, [0008]).
 	Re claims 1 and 3, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, obtained by heat treatment or heat at a temperature of at most 300ºC, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Re claim 11, it would have been obvious to one skilled in the art to include a plasticizer in the modified composition of Abe et al. as a processing aid since a composition including a plasticizer is well-known in the art.
 	Re claim 12, the composition (of Araya) in the modified cable of Abe et al. would have a viscosity as claimed since it comprises material as claimed.
 	Re claim 14, Abe et al., col. 2, line 10, discloses the at least one layer (enamel-baked layer) having a thickness of 50 µm.
	Re claim 15, it would have been obvious to one skilled in the art to use copper or aluminum for the conductive element of Abe et al. to meet the specific use of the resulting cable since copper and aluminum are both well-known conductive elements.
 	Re claim 16, it would have been obvious to one skilled in the art to combine a plurality of modified insulated wires of Abe et al. to form a multi-core cable for multiple transmission purposes since a cable comprising a plurality of insulated wires is known in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. in view of Araya et al. as applied to claim 1 above, and further in view of Farrar (5338349).
 	Claim 10 additionally recites the composition also comprising at least one other silicate different from said aluminosilicate.  Farrar discloses a composition comprising an aluminosilicate and at least one other silicate different from said aluminosilicate (abstract, talc = hydrated magnesium silicate).  It would have been obvious to one skilled in the art to include at least one other silicate different from said aluminosilicate, as taught by Farrar, in the modified composition of Abe et al. to improve the physical properties of the same.

Response to Arguments
5.	Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
 	Applicant argues that in col. 2, lines 3-7 of Abe, this part does not disclose the use of a liquid composition but only recites an enamel-baked layer.  Examiner would disagree because enamel is a liquid composition, see US 11,137,315 (col. 4, lines 42-44, a coating liquid including…enamel); US 10,759,887 (col. 1, lines 16-20, to produce an enamel wire by using the liquid insulating varnish); and US 2013/0021716 ([0017], in the manufacture of magnet wire, enamel insulation is applied as coatings by drawing a single filament wire through a vessel of liquid coating and then cured).  Accordingly, a liquid composition (enamel) is used to form the enamel-baked layer disclosed in col. 2, lines 3-7 of Abe.
 	Applicant argues that examples on columns 6-7 do not describe a liquid composition applied on the conductor but only the resin used as paint.  Examiner would disagree.  Only col. 2, lines 1-15 of Abe are relied upon to support the position of a cable comprising a coating of a liquid composition existing in prior art, not the invention of Abe, himself, described in columns 6-7.
 	Applicant argues that Araya does not disclose an insulating film paint.  Examiner agrees that Araya does not disclose an insulating film paint.  Araya, however, discloses a liquid composition ([0001], aqueous composition).  Claimed invention calls for a liquid composition.
 	Applicant argues that there is no information in Araya that the fire retardant coating is a fire resistant coating for cable.  Examiner would disagree.  Araya discloses aqueous compositions which broadly used as coatings to a surface or substrate ([0001]) and which are for fire retardancy use ([0008]).  Araya further discloses that substrate comprising metal ([0062]).  Abe discloses that it is known to use a liquid composition to coat a conductor (i.e., a metal).  Accordingly, one skilled in the art would have motivated to use the liquid composition taught by Araya for the liquid composition in existing cable disclosed in Abe to provide the cable with flame retardancy.
	Applicant argues that Araya does not disclose an elongated conductive element.  The fact that Araya discloses only metal among several substances in [0062] does not suggest that the metal is an elongated conductive element for cable.  Examiner would disagree.  A cable comprising an elongated conductive element is already disclosed in Abe.  Araya is relied upon only to support the position of using a flame retardant liquid composition as a coating on metal.
 	
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847